                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON


EARL M. HOOVER, III,

          Plaintiff,

v.                                Civil   Action   No.   2:18-cv-01259
                                  Civil   Action   No.   2:18-cv-01328
                                  Civil   Action   No.   2:18-cv-01335
                                  Civil   Action   No.   2:18-cv-01354

SOUTH CENTRAL REGIONAL JAIL,

          Defendant.


                  MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on May 30, 2019; and the magistrate judge

having recommended that the court dismiss these civil actions

without prejudice, pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure, and deny as moot the plaintiffs’ Application

to Proceed Without Prepayment of Fees and Costs; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the magistrate judge be,

and hereby are, adopted by the court and incorporated herein.
          It is, accordingly, ORDERED that the plaintiff’s

complaints in the four above-styled civil actions be, and hereby

are, dismissed without prejudice.


          The Clerk is directed to forward copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                    ENTER: June 20, 2019
